Citation Nr: 0936452	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for bilateral ruptured 
eardrums, with chronic ear infections.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO denied the 
Veteran's claims for service connection for bilateral 
sensorineural hearing loss and bilateral ruptured eardrums, 
with chronic ear infections.  In September 2003, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.  The Board notes that, in a 
previous rating decision, issued in November 2001, the RO in 
Cleveland, Ohio found that new and material evidence had not 
been submitted sufficient to reopen claims for service 
connection for ruptured eardrums with chronic ear infections 
of the right and left ears, and denied service connection for 
bilateral sensorineural hearing loss.   

In April 2009, the Board reopened the claims for service 
connection for bilateral sensorineural hearing loss and 
ruptured eardrums, with chronic ear infections, and remanded 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, the claims for service connection, on the 
merits, for additional development. After completing the 
requested development, the RO denied both claims (as 
reflected in an August 2009 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In April 2009, the Board also remanded a claim for 
nonservice-connected pension benefits to the RO, via the AMC, 
for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), noting that, in November 1956, the Veteran 
had filed a NOD with an October 1956 rating decision which 
denied entitlement to nonservice-connected pension benefits.  
The Board also noted that to obtain appellate review of this 
issue, the appellant had to perfect an appeal.  See 38 
U.S.C.A. § 7105 (Wesr 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).  In a December 2008 rating decision, the RO 
granted entitlement to nonservice-connected pension, 
effective October 14, 2008.  In August 2009, the RO issued a 
SOC denying entitlement to nonservice-connected pension 
benefits prior to October 14, 2008; however, the appellant 
did not perfect an appeal with a timely filed substantive 
appeal.  Id.  Rather, in an August 2009 statement, the 
Veteran's representative indicated that the Veteran requested 
that the claim for nonservice-connected pension benefits 
prior to October 14, 2008 be cancelled, as he no longer 
wished to pursue this issue.  

The Board further notes, as noted in the prior remand, that, 
in May 2004, the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  In a July 2009 
letter, the RO informed the Veteran that his hearing was 
scheduled in August 2009.  Although the hearing notification 
was not returned by the U.S. Postal Service as undeliverable, 
the appellant failed to report for the scheduled hearing, and 
has not subsequently requested rescheduling of the hearing.  
As such, his hearing request is deemed withdrawn.

In April 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  Although the Veteran has alleged in-service acoustic 
trauma, the record reflects no evidence of bilateral hearing 
loss for many years after service, and the most probative 
medical evidence on the question of whether there exists a 
medical nexus between current bilateral hearing loss and the 
Veteran's military service weighs against the claim for 
service connection.  

3.  Although the Veteran has alleged in-service acoustic 
trauma, the record reflects no evidence of bilateral ruptured 
eardrums, with chronic ear infections for many years after 
service, and the most probative medical evidence on the 
question of whether there exists a medical nexus between 
current ruptured eardrums with chronic ear infections and the 
Veteran's military service weighs against the claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for bilateral 
ruptured eardrums, with chronic ear infections, are not met.  
38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2009 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for hearing loss and ruptured eardrums 
with chronic ear infections, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After issuance of the May 2009 
letter, and opportunity for the Veteran to respond, the 
August 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
reports of April 1984 and December 2004 VA examinations and 
the report of a December 2004 VA audiological evaluation.  
Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative and fellow servicemembers, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In this regard, the Board has considered the fact that, 
records of VA treatment dated in September 2006 and May 2008 
each include notes that a scanned audiogram was attached to 
the note in the image file.  While copies of these 
audiograms, themselves, are not included in the claims file, 
the Board points out that numerical audiogram results would 
not include medical evidence of a relationship between 
current bilateral hearing loss or ruptured eardrums with 
chronic ear infections and service-the very matters on which 
this case turns.  As such, a remand to obtain copies of the 
numerical reports of audiograms conducted in September 2006 
and May 2008 would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

The Board acknowledges that, during the December 2004 VA 
examination, the Veteran stated that he was seen by a doctor 
in Cortland, New York for an ear infection, which cleared up 
with medication.  While the record of this 1947 treatment has 
not been associated with the claims file, the Board points 
out that the physician who rendered an opinion regarding 
etiology of the Veteran's bilateral ruptured eardrums 
following the December 2004 VA examination acknowledged that 
the Veteran may have had infections of the external canal and 
middle ear.  As a 1947 record of treatment for ear infection 
could not show evidence of a nexus between current bilateral 
ruptured eardrums, with chronic ear infections, and service, 
a remand to attempt obtain a copy of this treatment report 
would also impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. 
at 546.  

The Board also has considered the fact that a May 2009 record 
of VA treatment reflects that the Veteran was a patient in a 
New York state Veterans nursing home, where he had received 
treatment for pneumonia.  There is no indication that any 
records of treatment from the state nursing home would 
include treatment for bilateral hearing loss or ruptured 
eardrums with chronic ear infections.  As such, these records 
are not pertinent to this appeal, and remand to obtain such 
records would also impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, not appropriate.  See Soyini, 1 Vet. 
App. at 546.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2008).   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran and his representative contend that the Veteran 
has current bilateral hearing loss and ruptured eardrums with 
chronic ear infections due to in-service acoustic trauma.  
Specifically, the Veteran has reported that he was exposed to 
an explosion at the Naval Air Station in Norfolk, Virginia, 
in September 1943.  In support of his assertion, in September 
2000, the Veteran submitted a copy of a photograph of a 1943 
explosion at the Naval Air Station in Norfolk, Virginia.  He 
asserted that both of his ears were ruptured in the 
explosion, and he suffered a concussion from being blown out 
of the building.  In correspondence received in October 2000, 
a fellow servicemember stated that she was stationed at the 
Naval Air Station Medical Center in Norfolk, Virginia, on the 
date of the ammunition explosion in September 1943.  She 
added that there were numerous injuries, and, to the best of 
her knowledge, they did not keep adequate records of the 
patients treated.  In a December 2002 letter another fellow 
servicemember stated that he was at the Norfolk Naval Air 
Station on the date of the explosion in September 1943, and 
was sent to sickbay due to headaches and damage to his 
eardrums.  He added that the Veteran was just ahead of him in 
line at sickbay, suffering from damage to his ears, and had 
blood running out of his ears.  

Service treatment records are negative for complaints 
regarding, or treatment for, hearing loss, ruptured eardrums, 
or ear infections.  On entrance examination in February 1943, 
there was normal examination of the ears and hearing was 
15/15, bilaterally.  On separation examination in March 1946, 
hearing was 15/15 for whispered and spoken voice, and no ear 
disease or defects were noted.  

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

A record of VA hospitalization from April to May 1956 
reflects negative examination of the ears.  The report of an 
April 1984 VA examination reflects that the Veteran 
complained of an earache and popping in January 1984; 
however, on examination, ear drums were clear.  

Records of private treatment from January 1984 to June 1992 
reflect that, in January 1984, the Veteran gave a history of 
bilateral tympanic membrane perforations secondary to Army 
trauma.  In October 1989, the private physician noted that 
results of a CT scan revealed chronic mastoiditis.  He stated 
that he believed the Veteran's problems with his ears were 
chronic TOE.  

Records of VA treatment from October 1984 to May 2009 reflect 
ongoing complaints regarding and treatment for the ears, 
including complaints regarding and findings of hearing loss, 
chronic perforation, ear drainage, bilateral chronic otitis 
media, and bilateral cholesteatoma.  In October 1984, the 
Veteran described a history of right ear otorrhea.  Audiogram 
revealed mild to slight conductive hearing loss, bilaterally.  
On examination, both tympanic membranes were intact.  The 
impression was history of chronic serous otitis media.  The 
impression following treatment in June 1987 was unusual 
picture, consistent with tuberculosis otitis, given Veteran's 
history of tuberculosis.  However, after examining the 
Veteran the following month, the healthcare provider stated 
that it was doubtful that the Veteran had tuberculosis 
otitis, but that chronic otitis media was probable.  During 
treatment in August 1990, the Veteran described bilateral 
perforation since 1942, adding that this was secondary to 
barotrauma.  During treatment in January 2000, the Veteran 
described drainage in his ears for 10 years.  Examination 
revealed bilateral tympanic membrane perforations.  The 
assessment was bilateral chronic otitis media and bilateral 
cholesteatoma.  

During treatment in January 2002, Dr. Gregoire, noted that 
the Veteran reported, and had documented, a September 1943 
explosion, which resulted in a rupture of both eardrums.  The 
physician added that the Veteran now had severe hearing loss 
and bilateral cholesteatomas.  He opined that it was 
certainly reasonable that this complication with the 
Veteran's eardrums was at least as likely as not from this 
prior injury, and, even though he had passed physical 
examinations, the cholesteatoma finding was subtle and early 
formation could have been missed.  He added that the Veteran 
might be a candidate for service-connected disability in 
regards to his hearing.  The following day, the same 
physician stated that he had consulted with the Veteran's 
representative, and noted that the Veteran had documented the 
explosion to which he was exposed, but, his representative 
reported that follow-up visits in 1946, 1956, and 1984 did 
not indicate any abnormalities.  Dr. Gregoire added that 
hearing audiology evaluation done in May 2001 revealed 
profound hearing loss but excellent speech recognition.  The 
physician commented that, since no actual audiometry was done 
since the Veteran was in service, and cholesteatoma can be a 
difficult diagnosis to make, it was at least as likely as not 
that the Veteran's current condition could possibly be 
related to the remote explosion with rupturing of his 
eardrums.  He added that the ruptured eardrums, with poor 
healing scar tissue, easily damaged and infected, may all be 
related to the explosion trauma, but that they would await an 
ear, nose, and throat opinion about whether or not it was 
likely that this could have resulted from such a distant 
injury.  

During VA treatment in May 2003, the Veteran described 
hearing loss since September 1943 when he was present for an 
explosion at a Naval base, and suffered ruptured eardrums.  
He also described recurrent ear drainage since that time.  
Examination of both tympanic membranes revealed chronic 
perforation.  The pertinent assessment was hearing loss.  The 
physician, Dr. Hunsinger, opined that it sounded like this 
was service-connected.  

During VA treatment in August 2003, the Veteran requested a 
statement regarding his chronic perforated tympanic membranes 
which, he stated, were due to an explosion at Norfolk Naval 
Station in September 1943.  Examination revealed bilateral 
chronic perforations of the tympanic membranes with purulent 
discharge.  The pertinent assessment was chronic tympanic 
membrane perforations.  The physician, Dr. Coppola, noted 
that these perforations were apparently due to service-
related barotrauma, and stated that a letter was written on 
the Veteran's behalf.  In his August 2003 letter, Dr. Coppola 
stated that the Veteran claimed his tympanic membranes were 
perforated during an explosion at Norfolk Naval Base in 
September 1943, and described problems with chronic 
perforation and drainage since that time.  Dr. Coppola stated 
that the Veteran did have bilateral hearing loss, 
tympanograms were consistent with bilateral perforation, and 
examination revealed bilateral perforations which appeared to 
be chronic.  However, he opined that he had no way of knowing 
how long the Veteran had had these perforations, although 
they appeared to be present for some time.  He added that the 
Veteran had been referred to an ear, nose, and throat 
specialist for further evaluation.  

On annual examination in June 2004, the Veteran reiterated 
that he had a problem with hearing loss and recurrent ear 
drainage since the September 1943 explosion.  Dr. Hunsinger, 
who had previously treated the Veteran in May 2003, commented 
that the Veteran's history seemed quite persuasive in favor 
of service connection.  Examination of the ear canals 
revealed scant milky discharge.  Both tympanic membranes 
revealed chronic perforation.  The pertinent assessment 
following examination was hearing loss, stable.  Dr. 
Hunsinger commented that it seemed clear that the present ear 
condition, including chronic perforation and hearing loss, 
was directly related to the in-service injury.  

A July 2008 record of VA treatment reflects that the Veteran 
described a long history of decreased hearing with chronic 
perforations, bilaterally, which occurred when he was in 
service.  He reported that he had occasional discharge from 
his left ear.  The physician assistant, R.D., noted that the 
Veteran's past medical history was significant for chronic 
perforations of the bilateral ears, which occurred in 
service.  Examination revealed large perforations of the 
bilateral tympanic membranes, and drainage in the left ear, 
but not the right.  The assessment was severe mixed hearing 
loss, chronic perforation.  

In December 2004, the Veteran was afforded a VA ear disease 
examination and an audiological evaluation to evaluate his 
claimed bilateral hearing loss and ruptured eardrums with 
chronic ear infections.  On ear disease examination, the 
Veteran reported that he was exposed to a loud explosion in 
September 1943 which caused his ears to bleed.  He reported 
that he went to sickbay, where a medic put medication in his 
ears, cleaned the blood out, and told him to take aspirin.  
He added that he was seen for an ear infection by his 
physician in 1947, who gave him medication which cleared up 
the infection.  The Veteran reported that, between 1947 and 
1991, he had problems with hearing, but not with infections, 
and did not remember drainage. He added that he developed 
chronic ear infections with drainage and rupturing of his 
eardrums.  The examiner indicated that she had reviewed the 
claims file, and noted that the Veteran's ears were OK on 
induction physical in February 1943, and that he was able to 
hear whispered voice and his ears were described as negative 
on separation examination in March 1946.  The examiner 
provided a detailed history of the Veteran's post-service 
treatment in regard to his ears.  

On examination, the Veteran was profoundly hard of hearing 
and used headphones with an amplifying device to communicate.  
Both auricles were without deformity.  There was slight 
scaling with dry skin.  There was no edema or erythema of 
external canals, although there was a scant, whitish fluid in 
each canal.  Tympanic membranes were both completely 
ruptured.  The diagnosis was bilateral tympanic membrane 
rupture with history of chronic bilateral otorrhea.  The 
examiner requested a consultation with Dr. Emko, the chief of 
the otolaryngology service at the VA Medical Center (VAMC).  
Dr. Emko reviewed the information and stated that it was very 
possible that, at the time of the explosion, the Veteran's 
eardrums may have ruptured.  He added that, many times, that 
type of rupture is only pinpoint, and generally heals very 
quickly, without difficulty.  He added that, with the 38 year 
gap in medical records, although the Veteran may have had 
infections of the external canal, and possibly also middle 
ear infections, he would not be able to say with any degree 
of medical certainty that the otorrhea or the chronically 
ruptured tympanic membranes were directly related to the 
explosion.  

On audiological evaluation, conducted the following day, the 
audiologist noted that the Veteran had a normal examination, 
bilaterally, in regard to whispered voice test in January 
1943, and had a normal examination, bilaterally, in regard to 
both whispered and spoken voice tests on separation 
examination in March 1946.  In describing the history of his 
condition, the Veteran indicated that he reported to sick bay 
with ear problems after the explosion in 1943.  He added that 
he noticed a hearing loss one year after separation from 
service.  In describing his military noise exposure, the 
Veteran stated that he was in combat during World War II, and 
was around machine guns, airplanes, and ship noise, with no 
ear protection.  He again described the 1943 explosion, and 
stated that he could not hear for 2 to 3 days afterwards, due 
to a concussion.  Occupationally, the Veteran did not report 
any noise exposure, although, recreationally, he stated that 
he hunted without ear protection.  

On audiological testing pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
100
85
LEFT
90
85
75
95
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
It was noted that the Veteran had moderately-severe sloping 
to profound mixed hearing loss in the right ear and 
moderately-severe sloping to profound/severe mixed hearing 
loss in the left ear.  

The audiologist noted that the Veteran separated from service 
in 1946, and, his first claim, submitted in 1947, did not 
indicate issues pertaining to conditions of bilateral 
ruptured eardrums with chronic ear infections and/or hearing 
loss.  Rather, the first notation pertaining to an ear 
problem she found in the claims file was the 1984 history of 
otorrhea in the right ear and chronic problem in the right 
ear.  The audiologist added that a chronic ear condition, 
hearing loss, and ruptured eardrums were not claimed in the 
Veteran's claims filed in 1947 and 1952.  She stated that, 
since the Veteran appeared proactive concerning issues 
pertaining to other disabilities, it would appear that he 
would have mentioned his ear problems from service in a claim 
earlier than 1992 (when he filed his original claim for 
service connection for ruptured eardrums and chronic ear 
infections).  Accordingly, the audiologist opined that it was 
not at least as likely as not that the Veteran's present 
mixed hearing loss was due to service-related noise exposure.  

The December 2004 VA audiological evaluation clearly shows 
that the Veteran has current bilateral hearing loss 
disability for VA purposes, as defined by 38 C.F.R. § 3.385.  
Further, the medical evidence of record documents current 
findings of ruptured eardrums.  Additionally, the Veteran is 
competent to assert the occurrence of in-service injury, such 
as in-service noise exposure, to include the September 1943 
explosion.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board notes that the Veteran's service treatment 
records reflect that he was stationed in Virginia in 
September 1943, and the Veteran has submitted a statement 
from a fellow servicemember corroborating his presence during 
the September 1943 explosion.  Accordingly, the Board accepts 
as credible his assertions that he had in-service noise 
exposure.  Hence, the only questions remaining for resolution 
are whether there exists a medical nexus between current 
bilateral hearing loss disability and service, and/or between 
current ruptured eardrums, with chronic ear infections, and 
service.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, a continuity of symptomatology of 
bilateral hearing loss and ruptured eardrums with chronic ear 
infections since service.  Specifically, in his March 2005 
substantive appeal, the Veteran stated that he had severe 
hearing and ear infections ever since the September 1943 
explosion.  However, such report must be weighed against the 
medical evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  The record contains conflicting opinion 
evidence on the question of whether bilateral hearing loss 
and ruptured eardrums, with chronic ear infections, are 
related to the Veteran's military service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In assessing 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not 
be discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The Board acknowledges the January 2002 opinions of Dr. 
Gregoire, that it was "certainly reasonable" that the 
complication with the Veteran's eardrum was at least as 
likely as not from the 1943 explosion; that the Veteran had 
audiology evaluation which revealed profound hearing loss, 
and that, since no actual audiometry was done since he was in 
service, and cholesteatoma can be a difficult diagnosis to 
make, it was at least as likely as not that his current 
condition "could possibly" be related to the remote 
explosion with rupturing of his eardrums; and that the 
Veteran's ruptured eardrums, poor healing scar tissue, and 
easily damaged and infected ears "may all be related" to 
the explosion trauma.  Additionally, in May 2003, Dr. 
Hunsinger opined that the Veteran's hearing loss "sounds 
like it is indeed service connected."  However, the Board 
notes that neither physician provided a rationale for his 
opinion.  

Moreover, as these physicians only opined that it was 
"certainly reasonable" that the Veteran's condition was at 
least as likely as not related to service, that the condition 
"could possibly" be related to the in-service explosion, 
that the ruptured eardrums with poor healing scar tissue, and 
easily damaged and infected ears "may all be related" to 
the explosion trauma, and that it "sounds like" the 
Veteran's hearing loss was service-connected, the Board finds 
that these opinions are simply too speculative to establish a 
nexus between either bilateral hearing loss or ruptured 
eardrums with chronic ear infections and service.  In this 
regard, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); see also Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Although the August 2003 record of VA treatment reflects an 
assessment of chronic tympanic membrane perforations, 
apparently due to service related barotrauma, and the July 
2008 record of VA treatment notes that the Veteran had 
decreased hearing and chronic perforations which occurred in 
service, review of these treatment records reflects that the 
health care providers were merely transcribing history 
provided by the Veteran, and, as such, these records do not 
constitute competent evidence of the required nexus between 
current bilateral hearing loss or ruptured eardrums with 
chronic ear infections and service.  See LeShore v. Brown, 8 
Vet App. 406, 409 (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).  Significantly, 
in an August 2003 letter written following examination of the 
Veteran, Dr. Coppola indicated that the Veteran claimed that 
his tympanic membranes were perforated during an explosion in 
Norfolk Naval Base in 1943.  Dr. Coppola acknowledged that 
the Veteran had bilateral perforations which appeared to be 
chronic; however, he added that he had no way of knowing 
exactly how long he had had these perforations, although they 
were present and appeared to have been there for some time.  

While the June 2004 opinion of Dr. Hunsinger, that the 
Veteran's history seemed quite persuasive in favor of service 
connection, and that it seemed quite clear that the Veteran's 
present ear condition, including chronic perforation and 
hearing loss, was directly related to his injury in service, 
suggests a nexus between both current bilateral hearing loss 
and ruptured eardrums and service, the Board finds this 
opinion to be of limited probative value.  In this regard, 
Dr. Hunsinger did not provide a rationale for his opinion.  
As Dr. Hunsinger's assessment does not include a rationale 
for the opinion rendered, it is of little, if any, probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  

By contrast, the only opinions supported by stated rationale 
are those rendered by the audiologist who conducted the 
December 2004 audiological evaluation and Dr. Emko, the chief 
of otolaryngology, who consulted with the physician who 
conducted the December 2004 VA examination.  

In regard to the claim for service connection for bilateral 
hearing loss, the audiologist considered the Veteran's 
assertions, reviewed the evidence of record, and performed 
audiological testing.  The audiologist also provided a 
detailed rationale for her opinion that the Veteran's mixed 
hearing loss was not at least as likely as not due to 
service-related noise exposure.  Specifically, she indicated 
that the first note of ear problems in was in 1984, and the 
first claim of hearing loss was in 1992.  She further stated 
that the Veteran did not claim hearing loss or ruptured 
eardrums in earlier claims for service connection, and, as he 
appeared proactive concerning issues pertaining to other 
disabilities, it would appear that he would have mentioned 
his ear problems from service on an earlier claim.  

In regard to the claim for service connection for ruptured 
eardrums with chronic ear infections, the VA examiner also 
considered the Veteran's assertions, reviewed the evidence of 
record, and examined the Veteran.  The examiner then 
consulted with the chief of otolaryngology, who reviewed the 
information.  This physician acknowledged that it was 
possible that the Veteran's eardrums may have ruptured at the 
time of the in-service explosion; however, he added that, 
many times, that type of rupture is only pinpoint, and 
generally heals very quickly and without difficulty.  As 
such, he opined that, with the 38 year gap in medical 
records, although the Veteran may have had infections, he 
would not be able to say with any degree of medical certainty 
that the otorrhea or the chronically-ruptured tympanic 
membranes were directly related to service.  As such, the 
opinion of Dr. Emko effectively weighs against the claims for 
service connection for ruptured eardrums with chronic ear 
infections, and is written in terms which effectively 
preclude the application of the benefit-of-the doubt 
doctrine.  See 38 C.F.R. § 3.102 (specifying that reasonable 
doubt means a substantial doubt and within the range of 
possibility as distinguished from pure speculation or remote 
possibility).  

Moreover, there is simply no documented medical evidence of 
ear problems, to include hearing loss, following service 
until 1984, over 38 years after separation from service.  The 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

In light of the above, the Board finds that the competent, 
probative evidence simply does not support either claim for 
service connection.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of either claim.  As 
indicated above, the claims turn on the medical matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for bilateral hearing loss and for 
ruptured eardrums, with chronic ear infections, must be 
denied.  In reaching the conclusion to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for bilateral ruptured eardrums, with 
chronic ear infections, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


